Exhibit 10.4

 

 

 

INTERCREDITOR AGREEMENT

dated as of

December 27, 2010,

among

CRIMSON EXPLORATION INC.,

as Borrower,

the Subsidiaries of CRIMSON EXPLORATION INC.

from time to time party hereto,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as First Lien Agent

and

BARCLAYS BANK PLC,

as Second Lien Agent

THIS IS THE INTERCREDITOR AGREEMENT REFERRED TO IN THE SECURITY DOCUMENTS
REFERRED TO IN THE CREDIT AGREEMENTS REFERRED TO HEREIN.

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I DEFINITIONS

     1   

Section 1.01.

   Certain Defined Terms      1   

Section 1.02.

   Other Defined Terms      2   

Section 1.03.

   Terms Generally      6   

ARTICLE II LIEN PRIORITIES

     6   

Section 2.01.

   Relative Priorities      6   

Section 2.02.

   Prohibition on Contesting Liens      6   

Section 2.03.

   No New Liens      7   

Section 2.04.

   Similar Liens and Agreements      7   

Section 2.05.

   Judgment Creditors      7   

ARTICLE III ENFORCEMENT OF RIGHTS; MATTERS RELATING TO COLLATERAL

     7   

Section 3.01.

   Exercise of Rights and Remedies      7   

Section 3.02.

   No Interference      9   

Section 3.03.

   Rights as Unsecured Creditors      11   

Section 3.04.

   Automatic Release of Second Priority Liens      11   

Section 3.05.

   Automatic Release of First Priority Liens      12   

Section 3.06.

   Insurance and Condemnation Awards      12   

ARTICLE IV PAYMENTS

     12   

Section 4.01.

   Application of Proceeds      12   

Section 4.02.

   Payment Over      13   

Section 4.03.

   Certain Agreements with Respect to Unenforceable Liens      13   

ARTICLE V

     13   

Section 5.01.

   Bailment for Perfection of Certain Security Interests      13   

ARTICLE VI INSOLVENCY OR LIQUIDATION PROCEEDINGS

     14   

Section 6.01.

   Finance and Sale Matters      14   

Section 6.02.

   Relief from the Automatic Stay      15   

Section 6.03.

   Reorganization Securities      16   

Section 6.04.

   Post-Petition Interest      16   

Section 6.05.

   Certain Waivers by the Second Lien Secured Parties      16   

Section 6.06.

   Certain Voting Matters      16   

ARTICLE VII OTHER AGREEMENTS

     16   

Section 7.01.

   Matters Relating to Loan Documents      16   

Section 7.02.

   Effect of Refinancing of Indebtedness under First Lien Loan Documents      18
  

 

i



--------------------------------------------------------------------------------

 

Section 7.03.

   No Waiver by First Lien Secured Parties      19   

Section 7.04.

   Reinstatement      19   

Section 7.05.

   Further Assurances      19   

ARTICLE VIII REPRESENTATIONS AND WARRANTIES

     19   

Section 8.01.

   Representations and Warranties of Each Party      19   

Section 8.02.

   Representations and Warranties of Each Collateral Agent      19   

ARTICLE IX NO RELIANCE; NO LIABILITY; OBLIGATIONS ABSOLUTE

     20   

Section 9.01.

   No Reliance; Information      20   

Section 9.02.

   No Warranties or Liability      20   

Section 9.03.

   Obligations Absolute      21   

ARTICLE X MISCELLANEOUS

     21   

Section 10.01.

   Notices      21   

Section 10.02.

   Conflicts      22   

Section 10.03.

   Effectiveness; Survival      22   

Section 10.04.

   Severability      22   

Section 10.05.

   Amendments; Waivers      22   

Section 10.06.

   Subrogation      23   

Section 10.07.

   Applicable Law; Jurisdiction; Consent to Service of Process      23   

Section 10.08.

   Waiver of Jury Trial      23   

Section 10.09.

   Parties in Interest      24   

Section 10.10.

   Specific Performance      24   

Section 10.11.

   Headings      24   

Section 10.12.

   Counterparts      24   

Section 10.13.

   Provisions Solely to Define Relative Rights      24   

 

ii



--------------------------------------------------------------------------------

INTERCREDITOR AGREEMENT dated as of December 27, 2010 (this “Agreement”), among
CRIMSON EXPLORATION INC., a Delaware corporation (the “Borrower”), the
Subsidiaries of the Borrower named on the signature pages hereof, WELLS FARGO
BANK, NATIONAL ASSOCIATION, as agent for the First Lien Lenders (as defined
below) (in such capacity, the “First Lien Agent”), and BARCLAYS BANK PLC, as
agent for the Second Lien Lenders (as defined below) (in such capacity, the
“Second Lien Agent”).

PRELIMINARY STATEMENT

Reference is made to (a) the Amended and Restated Credit Agreement dated as of
May 31, 2007 (as amended prior to the date hereof, and as the same may be
further amended, supplemented, restated, otherwise modified and/or Refinanced
from time to time, the “First Lien Credit Agreement”), among the Borrower, the
lenders from time to time party thereto (the “First Lien Lenders”) and the First
Lien Agent, (b) the Second Lien Credit Agreement dated as of December 27, 2010
(the “Second Lien Credit Agreement” and, together with the First Lien Credit
Agreement, the “Credit Agreements”), among the Borrower, the lenders from time
to time party thereto (the “Second Lien Lenders”) and Second Lien Agent, and
(c) the other Security Documents referred to in the Credit Agreements.

RECITALS

A. The First Lien Lenders have agreed to make loans and other extensions of
credit to the Borrower pursuant to the First Lien Credit Agreement on the
condition, among others, that the First Lien Obligations (such term and each
other capitalized term used but not defined in the preliminary statement or
these recitals having the meaning given it in Article I) be secured by first
priority Liens on, and security interests in, the Collateral.

B. The Second Lien Lenders have agreed to make loans to the Borrower pursuant to
the Second Lien Credit Agreement on the condition, among others, that the Second
Lien Obligations shall be secured by second priority Liens on, and security
interests in, the Collateral.

C. The Credit Agreements require, among other things, that the parties thereto
set forth in this Agreement, among other things, their respective rights,
obligations and remedies with respect to the Collateral.

AGREEMENT

Accordingly, in consideration of the premises and the mutual agreements herein
set forth, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties to this Agreement
hereby agree as follows:

Article I

Definitions

Section 1.01. Certain Defined Terms. Capitalized terms used in this Agreement
and not otherwise defined herein shall have the meanings set forth in the First
Lien Credit Agreement, the Second Lien Credit Agreement or the Security
Documents, as applicable.



--------------------------------------------------------------------------------

Section 1.02. Other Defined Terms. As used in the Agreement, the following terms
shall have the meanings specified below:

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereinafter in effect, or any successor statute.

“Bankruptcy Law” shall mean the Bankruptcy Code and any other Federal, state or
foreign bankruptcy, insolvency, receivership or similar law.

“Borrower” shall have the meaning assigned to such term in the preamble to this
Agreement.

“Borrowing Base” shall have the meaning assigned to such term in the First Lien
Credit Agreement or, if the Indebtedness outstanding under the First Lien Loan
Documents is Refinanced as contemplated by Section 7.02, as defined in the New
First Lien Loan Documents, provided that such “Borrowing Base” is a conforming
traditional corporate banking borrowing base for oil and gas transactions,
similar with the existing transaction, including customary mechanisms for
periodic redeterminations thereof in the discretion of the lenders thereunder.

“Collateral” shall mean, collectively, the First Lien Collateral and the Second
Lien Collateral.

“Collateral Agents” shall mean the First Lien Agent and the Second Lien Agent.

“Comparable Second Lien Security Document” shall mean, in relation to any
Collateral subject to any Lien created under any First Lien Security Document,
the Second Lien Security Document that creates a Lien on the same Collateral,
granted by the same Grantor.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Agreements” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.

“Credit Exposure” under a Hedging Agreement as of any time means the
marked-to-market dollar amount of credit exposure of the First Lien Secured
Parties that are a parties to such Hedging Agreement (giving effect to any
netting arrangements) and fees, expenses and other amounts owed to such First
Lien Secured Parties pursuant thereto as determined by such First Lien Secured
Parties and specified in a writing delivered to the First Lien Agent.

“DIP Financing” shall have the meaning assigned to such term in
Section 6.01(a)(ii).

“DIP Financing Liens” shall have the meaning assigned to such term in
Section 6.01(a)(ii).

“Discharge of First Lien Obligations” shall mean, subject to Section 7.02 and
Section 7.04, (a) payment in full in cash of the principal of and interest
(including interest accruing during the pendency of any Insolvency or
Liquidation Proceeding, regardless of whether allowed or allowable in such
Insolvency or Liquidation Proceeding) and premium, if any, on all Indebtedness
(including reimbursement obligations in respect of letters of credit)
outstanding under the First Lien Loan Documents, (b) payment in full in cash of
all other First Lien Obligations that are due and payable or otherwise accrued
and owing at or prior to the time such principal and interest are paid,
(c) cancellation of or the entry into arrangements satisfactory to the First
Lien Agent and the Issuing Bank with respect to all

 

2



--------------------------------------------------------------------------------

letters of credit issued and outstanding under the First Lien Credit Agreement,
(d) payment of the Credit Exposure of the First Lien Secured Parties under each
Hedging Agreement (or, with respect to any particular Hedging Agreement, such
other arrangements as have been made by the First Lien Lender who is a party to
such Hedging Agreement (and communicated to the First Lien Agent) pursuant to
Section 12.16 of the First Lien Credit Agreement), and (e) termination or
expiration of all commitments to lend and all obligations to issue or extend
letters of credit under the First Lien Credit Agreement.

“Disposition” shall mean any sale, lease, exchange, transfer or other
disposition. “Dispose” shall have a correlative meaning.

“First Lien Agent” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.

“First Lien Collateral” shall mean all assets of any Grantor now or at any time
hereafter subject to Liens securing any First Lien Obligations.

“First Lien Credit Agreement” shall have the meaning assigned to such term in
the preliminary statement of this Agreement.

“First Lien Lenders” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.

“First Lien Loan Documents” shall mean the “Loan Documents”, as defined in the
First Lien Credit Agreement.

“First Lien Mortgages” shall mean, collectively, each mortgage, deed of trust,
leasehold mortgage, assignment of leases and rents, modifications thereof and
any other agreement, document or instrument pursuant to which a Lien on real
property is granted to secure any First Lien Obligations or under which rights
or remedies with respect to any such Lien are governed.

“First Lien Obligations” shall mean the “Obligations”, as defined in the First
Lien Credit Agreement.

“First Lien Required Lenders” shall mean the “Majority Lenders”, as defined in
the First Lien Credit Agreement.

“First Lien Secured Parties” shall mean, at any time, (a) the First Lien
Lenders, (b) the First Lien Agent, (c) the Issuing Bank, (d) each other Person
to whom any of the First Lien Obligations (including First Lien Obligations
under any Hedging Agreement and under any Cash Management Agreement and
indemnification obligations) is owed and (e) the successors and assigns of each
of the foregoing.

“First Lien Security Documents” shall mean the “Security Instruments”, as
defined in the First Lien Credit Agreement, and any other agreement, document or
instrument pursuant to which a Lien is granted to secure any First Lien
Obligations or under which rights or remedies with respect to any such Lien are
governed.

“First Priority Liens” shall mean all Liens on the First Lien Collateral
securing the First Lien Obligations, whether created under the First Lien
Security Documents or acquired by possession, statute (including any judgment
lien), operation of law, subrogation or otherwise.

 

3



--------------------------------------------------------------------------------

“Grantors” shall mean the Borrower and each other Person that shall have created
or purported to create any First Priority Lien or Second Priority Lien on all or
any part of its assets to secure any First Lien Obligations or any Second Lien
Obligations.

“Guarantors” shall mean, collectively, each Subsidiary that has guaranteed, or
that may from time to time hereafter guarantee, the First Lien Obligations or
the Second Lien Obligations.

“Hedging Agreements” means Hedging Agreements as defined in the First Lien
Credit Agreement, the obligations under which constitute Obligations as defined
in the First Lien Credit Agreement.

“Indebtedness” shall mean and includes all obligations that constitute “Debt”,
as defined in the First Lien Credit Agreement or the Second Lien Credit
Agreement, as applicable.

“Insolvency or Liquidation Proceeding” shall mean (a) any voluntary or
involuntary proceeding under the Bankruptcy Code or any other Bankruptcy Law
with respect to any Grantor, (b) any voluntary or involuntary appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
any Grantor or for a substantial part of the property or assets of any Grantor,
(c) any voluntary or involuntary winding-up or liquidation of any Grantor, or
(d) a general assignment for the benefit of creditors by any Grantor.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or security interest in, on or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third Person with respect to such securities.

“Loan Documents” shall mean the First Lien Loan Documents and the Second Lien
Loan Documents.

“New First Lien Agent” shall have the meaning assigned to such term in
Section 7.02.

“New First Lien Loan Documents” shall have the meaning assigned to such term in
Section 7.02.

“New First Lien Obligations” shall have the meaning assigned to such term in
Section 7.02.

“Person” shall mean any individual, corporation, company, voluntary association,
partnership, joint venture, trust, unincorporated organization or government or
any agency, instrumentality or political subdivision thereof, or any other form
of entity.

“Pledged or Controlled Collateral” shall have the meaning assigned to such term
in Article V.

“Refinance” shall mean, in respect of any Indebtedness, to refinance, extend,
renew, restructure or replace or to issue other Indebtedness in exchange or
replacement for, such Indebtedness, in whole or in part. “Refinanced” and
“Refinancing” shall have correlative meanings.

“Refinancing Notice” shall have the meaning assigned to such term in
Section 7.02.

“Release” shall have the meaning assigned to such term in Section 3.04.

 

4



--------------------------------------------------------------------------------

“Second Lien Agent” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.

“Second Lien Collateral” shall mean all assets of any Grantor now or at any time
hereafter subject to Liens securing any Second Lien Obligations.

“Second Lien Credit Agreement” shall have the meaning assigned to such term in
the preliminary statement of this Agreement.

“Second Lien Lenders” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.

“Second Lien Loan Documents” shall mean the “Loan Documents”, as defined in the
Second Lien Credit Agreement.

“Second Lien Mortgages” shall mean, collectively, each mortgage, deed of trust,
leasehold mortgage, assignment of leases and rents, modifications thereof and
any other agreement, document or instrument pursuant to which any Lien on real
property is granted to secure any Second Lien Obligations or under which rights
or remedies with respect to any such Lien are governed.

“Second Lien Obligations” shall mean the “Obligations”, as defined in the Second
Lien Credit Agreement.

“Second Lien Permitted Actions” shall have the meaning assigned to such term in
Section 3.01(a).

“Second Lien Required Lenders” shall mean the “Required Lenders”, as defined in
the Second Lien Credit Agreement.

“Second Lien Secured Parties” shall mean, at any time, (a) the Second Lien
Lenders, (b) the Second Lien Agent, (c) each other Person to whom any of the
Second Lien Obligations (including indemnification obligations) is owed and
(d) the successors and assigns of each of the foregoing.

“Second Lien Security Documents” shall mean the “Security Instruments”, as
defined in the Second Lien Credit Agreement, and any other agreement, document
or instrument pursuant to which a Lien is granted to secure any Second Lien
Obligations or under which rights or remedies with respect to any such Lien are
governed.

“Second Priority Liens” shall mean all Liens on the Second Lien Collateral
securing the Second Lien Obligations, whether created under the Second Lien
Security Documents or acquired by possession, statute (including any judgment
Lien), operation of law, subrogation or otherwise.

“Security Documents” shall mean the First Lien Security Documents and the Second
Lien Security Documents.

“Standstill Period” shall have the meaning assigned to such term in
Section 3.02(a)(i).

“subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, limited liability company, association
or other business entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or more than 50% of the general partnership or membership interests are,
at the

 

5



--------------------------------------------------------------------------------

time any determination is being made, owned, Controlled or held, or (b) that is,
at the time any determination is made, otherwise Controlled, by the parent or
one or more subsidiaries of the parent or by the parent and one or more
subsidiaries of the parent.

“Subsidiary” shall mean any subsidiary of the Borrower.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code (or
any similar or equivalent legislation) as in effect from time to time in any
applicable jurisdiction.

Section 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified, (b) any reference herein (i) to
any Person shall be construed to include such Person’s successors and assigns
and (ii) to the Borrower or any other Grantor shall be construed to include the
Borrower or such Grantor as debtor and debtor-in-possession and any receiver or
trustee for the Borrower or any other Grantor, as the case may be, in any
Insolvency or Liquidation Proceeding, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles or Sections shall be construed to refer to
Articles or Sections of this Agreement, and (e) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

Article II

Lien Priorities

Section 2.01. Relative Priorities. Notwithstanding the date, manner or order of
grant, attachment or perfection of any Second Priority Lien or any First
Priority Lien, and notwithstanding any provision of the UCC or any other
applicable law or the provisions of any Security Document or any other Loan
Document or any other circumstance whatsoever, the Second Lien Agent, for itself
and on behalf of the other Second Lien Secured Parties, hereby agrees that, so
long as the Discharge of First Lien Obligations has not occurred, (a) any First
Priority Lien now or hereafter held by or for the benefit of any First Lien
Secured Party shall be senior in right, priority, operation, effect and all
other respects to any and all Second Priority Liens and (b) any Second Priority
Lien now or hereafter held by or for the benefit of any Second Lien Secured
Party shall be junior and subordinate in right, priority, operation, effect and
all other respects to any and all First Priority Liens. The First Priority Liens
shall be and remain senior in right, priority, operation, effect and all other
respects to any Second Priority Liens for all purposes, whether or not any First
Priority Liens are subordinated in any respect to any other Lien securing any
other obligation of the Borrower, any other Grantor or any other Person.

Section 2.02. Prohibition on Contesting Liens. Each of the First Lien Agent, for
itself and on behalf of the other First Lien Secured Parties, and the Second
Lien Agent, for itself and on behalf of the other Second Lien Secured Parties,
agrees that it will not, and hereby waives any right to, contest or support any
other Person in contesting, in any proceeding (including any Insolvency or
Liquidation Proceeding), the priority, validity or enforceability of any Second
Priority Lien or any First Priority Lien,

 

6



--------------------------------------------------------------------------------

as the case may be; provided that nothing in this Agreement shall be construed
to prevent or impair the rights of the First Lien Agent or any other First Lien
Secured Party to enforce this Agreement.

Section 2.03. No New Liens. The parties hereto agree that, so long as the
Discharge of First Lien Obligations has not occurred, none of the Grantors
shall, or shall permit any of its subsidiaries to, (a) grant or permit any
additional Liens on any asset to secure any Second Lien Obligations unless it
has granted, or concurrently therewith grants, a Lien on such asset to secure
the First Lien Obligations or (b) grant or permit any additional Liens on any
asset to secure any First Lien Obligations unless it has granted, or
concurrently therewith grants, a Lien on such asset to secure the Second Lien
Obligations, with each such Lien to be subject to the provisions of this
Agreement. To the extent that the provisions of the immediately preceding
sentence are not complied with for any reason, without limiting any other right
or remedy available to the First Lien Agent or the other First Lien Secured
Parties, the Second Lien Agent agrees, for itself and on behalf of the other
Second Lien Secured Parties, that any amounts received by or distributed to any
Second Lien Secured Party pursuant to or as a result of any Lien granted in
contravention of this Section 2.03 shall be subject to Section 4.02.

Section 2.04. Similar Liens and Agreements. The parties hereto acknowledge and
agree that it is their intention that the First Lien Collateral and the Second
Lien Collateral be identical. In furtherance of the foregoing, the parties
hereto agree:

(a) to cooperate in good faith in order to determine, upon any reasonable
request by the First Lien Agent or the Second Lien Agent, the specific assets
included in the First Lien Collateral and the Second Lien Collateral, the steps
taken to perfect the First Priority Liens and the Second Priority Liens thereon
and the identity of the respective parties obligated under the First Lien Loan
Documents and the Second Lien Loan Documents; and

(b) that the documents, agreements and instruments creating or evidencing the
Second Lien Collateral and the Second Priority Liens shall be in all material
respects in the same form as the documents, agreements and instruments creating
or evidencing the First Lien Collateral and the First Priority Liens, other than
with respect to the first priority and second priority nature of the Liens
created or evidenced thereunder, the identity of the Secured Parties that are
parties thereto or secured thereby and other matters contemplated by this
Agreement.

Section 2.05. Judgment Creditors. In the event that any Second Lien Secured
Party becomes a judgment Lien creditor as a result of its enforcement of its
rights as an unsecured creditor, such judgment Lien shall be subject to the
terms of this Agreement for all purposes (including in relation to the First
Priority Liens and the First Lien Obligations) to the same extent as all other
Liens securing the Second Lien Obligations are subject to the terms of this
Agreement.

Article III

Enforcement of Rights; Matters Relating to Collateral

Section 3.01. Exercise of Rights and Remedies.

(a) So long as the Discharge of First Lien Obligations has not occurred, whether
or not any Insolvency or Liquidation Proceeding has been commenced, the First
Lien Agent and the other First Lien Secured Parties shall have the exclusive
right to enforce rights and exercise remedies (including any right of setoff)
with respect to the Collateral (including making determinations regarding the
release,

 

7



--------------------------------------------------------------------------------

Disposition or restrictions with respect to the Collateral), or to commence or
seek to commence any action or proceeding with respect to such rights or
remedies (including any foreclosure action or proceeding or any Insolvency or
Liquidation Proceeding), in each case, without any consultation with or the
consent of the Second Lien Agent or any other Second Lien Secured Party;
provided that, notwithstanding the foregoing,

(i) in any Insolvency or Liquidation Proceeding, the Second Lien Agent may file
a proof of claim or statement of interest with respect to the Second Lien
Obligations;

(ii) the Second Lien Agent may take any action to create, prove, preserve or
protect the validity and enforceability of the Second Priority Liens, provided,
that no such action is, or could reasonably be expected to be, (A) adverse to
the First Priority Liens or the rights of the First Lien Agent or any other
First Lien Secured Party to exercise remedies in respect thereof or
(B) otherwise inconsistent with the terms of this Agreement, including the
automatic release of Second Priority Liens provided in Section 3.04;

(iii) the Second Lien Secured Parties may file any responsive or defensive
pleadings in opposition to any motion, claim, adversary proceeding or other
pleading made by any Person objecting to or otherwise seeking the disallowance
of the claims of the Second Lien Secured Parties, including any claims secured
by the Collateral or otherwise make any agreements or file any motions
pertaining to the Second Lien Obligations, in each case, to the extent not
inconsistent with the terms of this Agreement;

(iv) the Second Lien Secured Parties may exercise rights and remedies as
unsecured creditors, as provided in Section 3.03; and

(v) subject to Section 3.02(a), the Second Lien Agent and the other Second Lien
Secured Parties may enforce any of their rights and exercise any of their
remedies with respect to the Collateral after the termination of the Standstill
Period

(the actions described in clauses (i) through (v) above being referred to herein
as the “Second Lien Permitted Actions”). Except for the Second Lien Permitted
Actions, unless and until the Discharge of First Lien Obligations has occurred,
the sole right of the Second Lien Agent and the other Second Lien Secured
Parties with respect to the Collateral shall be to receive the proceeds of the
Collateral, if any, remaining after the Discharge of First Lien Obligations has
occurred and in accordance with the Second Lien Loan Documents and applicable
law.

(b) In exercising rights and remedies with respect to the Collateral, the First
Lien Agent and the other First Lien Secured Parties may enforce the provisions
of the First Lien Loan Documents and exercise remedies thereunder, all in such
order and in such manner as they may determine in their sole discretion. Such
exercise and enforcement shall include the rights of an agent appointed by them
to Dispose of Collateral upon foreclosure, to incur expenses in connection with
any such Disposition and to exercise all the rights and remedies of a secured
creditor under the Uniform Commercial Code, the Bankruptcy Code or any other
Bankruptcy Law. The First Lien Agent agrees to provide at least five days’ prior
written notice to the Second Lien Agent of its intention to foreclose upon or
Dispose of any Collateral.

(c) The Second Lien Agent, for itself and on behalf of the other Second Lien
Secured Parties, hereby acknowledges and agrees that no covenant, agreement or
restriction contained in any Second Lien Security Document or any other Second
Lien Loan Document shall be deemed to restrict in any way the

 

8



--------------------------------------------------------------------------------

rights and remedies of the First Lien Agent or the other First Lien Secured
Parties with respect to the Collateral as set forth in this Agreement and the
other First Lien Loan Documents.

(d) Notwithstanding anything in this Agreement to the contrary, following the
acceleration of the Indebtedness then outstanding under the First Lien Credit
Agreement, the Second Lien Secured Parties may, at their sole expense and
effort, upon notice within thirty (30) days following such acceleration to the
First Lien Agent and the Borrower, require the First Lien Secured Parties to
transfer and assign to the Second Lien Secured Parties, without warranty or
representation or recourse, all (but not less than all) of the First Lien
Obligations; provided that (x) such assignment shall not conflict with any law,
rule or regulation or order of any court or other Governmental Authority having
jurisdiction, and (y) the Second Lien Secured Parties shall have paid to the
First Lien Agent, for the account of the First Lien Secured Parties, in
immediately available funds, an amount equal to 100% of the principal of such
Indebtedness plus all accrued and unpaid interest thereon plus all accrued and
unpaid fees plus all the other First Lien Obligations then outstanding (which
shall include, with respect to (i) the aggregate face amount of the letters of
credit outstanding under the First Lien Credit Agreement, an amount in cash
equal to 105% thereof, and (ii) Hedging Agreements that constitute First Lien
Obligations, 100% of the aggregate amount of such First Lien Obligations (giving
effect to any netting arrangements) that the applicable Loan Party would be
required to pay if such Hedging Agreements were terminated at such time). In
order to effectuate the foregoing, the First Lien Agent shall calculate, upon
the written request of the Second Lien Agent from time to time, the amount in
cash that would be necessary so to purchase the First Lien Obligations.

Section 3.02. No Interference.

(a) The Second Lien Agent, for itself and on behalf of the other Second Lien
Secured Parties, agrees that, whether or not any Insolvency or Liquidation
Proceeding has been commenced, the Second Lien Secured Parties:

(i) except for Second Lien Permitted Actions, will not, so long as the Discharge
of First Lien Obligations has not occurred, (A) enforce or exercise, or seek to
enforce or exercise, any rights or remedies (including any right of setoff) with
respect to, or seek to have any trustee, receiver, liquidator or similar
official appointed for or over, or attempt any action to take possession of, any
Collateral (including the enforcement of any right under any account control
agreement, landlord waiver or bailee’s letter or any similar agreement or
arrangement to which the Second Lien Agent or any other Second Lien Secured
Party is a party) or (B) commence or join with any Person (other than the First
Lien Agent) in commencing, or petition for or vote in favor of any resolution
for, any action or proceeding with respect to such rights or remedies (including
any foreclosure action); provided, however, that the Second Lien Agent may
enforce or exercise any or all such rights and remedies, or commence, join with
any Person in commencing, or petition for or vote in favor of any resolution
for, any such action or proceeding, after a period of 180 days has elapsed since
the date on which the Second Lien Agent has delivered to the First Lien Agent
written notice of the acceleration of the Indebtedness then outstanding under
the Second Lien Credit Agreement (the “Standstill Period”); provided further,
however, that (A) notwithstanding the expiration of the Standstill Period or
anything herein to the contrary, in no event shall the Second Lien Agent or any
other Second Lien Secured Party enforce or exercise any rights or remedies with
respect to any Collateral, or commence, join with any Person in commencing, or
petition for or vote in favor of any resolution for, any such action or
proceeding, if the First Lien Agent or any other First Lien Secured Party shall
have commenced, and shall be diligently pursuing (or shall have sought or
requested relief from or modification of the automatic stay or any other stay in
any Insolvency or Liquidation Proceeding

 

9



--------------------------------------------------------------------------------

to enable the commencement and pursuit thereof), the enforcement or exercise of
any rights or remedies with respect to any Collateral or any such action or
proceeding (prompt written notice thereof to be given to the Second Lien Agent
by the First Lien Agent) and (B) after the expiration of the Standstill Period,
so long as neither the First Lien Collateral Agent nor the First Lien Secured
Parties shall have commenced the enforcement or exercise of any rights or
remedies with respect to a material portion of the Collateral, in the event that
and for so long as the Second Lien Secured Parties (or the Second Lien
Collateral Agent on their behalf) have commenced actions to foreclose their Lien
with respect to all or any material portion of the Collateral to the extent
permitted hereunder and are diligently pursuing such actions (it being
understood that this clause shall not constitute a waiver by the First Lien
Agent or the other First Lien Secured Parties of the provisions of Article VI),
neither the First Lien Secured Parties nor the First Lien Collateral Agent shall
take any action to foreclose their Lien on such Collateral; provided that all
other provisions of this Intercreditor Agreement (including the turnover
provisions of Article IV) are complied with; and provided further that the
Standstill Period shall be tolled for so long as any automatic stay or any other
stay or other order prohibiting the exercise of remedies by the First Lien
Collateral Agent or the First Lien Secured Parties with respect to the
Collateral is in effect by operation of law or has been entered into by a court
of competent jurisdiction;

(ii) will not contest, protest or object to any foreclosure action or proceeding
brought by the First Lien Agent or any other First Lien Secured Party, or any
other enforcement or exercise by any First Lien Secured Party of any rights or
remedies relating to the Collateral under the First Lien Loan Documents or
otherwise, so long as Second Priority Liens attach to the proceeds thereof
subject to the relative priorities set forth in Section 2.01;

(iii) subject to the rights of the Second Lien Secured Parties under
clause (i) above, will not object to the forbearance by the First Lien Agent or
any other First Lien Secured Party from commencing or pursuing any foreclosure
action or proceeding or any other enforcement or exercise of any rights or
remedies with respect to the Collateral;

(iv) will not, so long as the Discharge of First Lien Obligations has not
occurred and except for Second Lien Permitted Actions, take or receive any
Collateral, or any proceeds thereof or payment with respect thereto, in
connection with the exercise of any right or enforcement of any remedy
(including any right of setoff) with respect to any Collateral or in connection
with any insurance policy award under a policy of insurance relating to any
Collateral or any condemnation award (or deed in lieu of condemnation) relating
to any Collateral;

(v) will not, except for Second Lien Permitted Actions, take any action that
would, or could reasonably be expected to, hinder, in any manner, any exercise
of remedies under the First Lien Loan Documents, including any Disposition of
any Collateral, whether by foreclosure or otherwise;

(vi) will not, except for Second Lien Permitted Actions, object to the manner in
which the First Lien Agent or any other First Lien Secured Party may seek to
enforce or collect the First Lien Obligations or the First Priority Liens,
regardless of whether any action or failure to act by or on behalf of the First
Lien Agent or any other First Lien Secured Party is, or could be, adverse to the
interests of the Second Lien Secured Parties, and will not assert, and hereby
waive, to the fullest extent permitted by law, any right to demand, request,
plead or otherwise assert or claim the benefit of any marshalling, appraisal,
valuation or other similar right that may be available under applicable law with
respect to the Collateral or any similar rights a junior secured creditor may
have under applicable law; and

 

10



--------------------------------------------------------------------------------

(vii) will not attempt, directly or indirectly, whether by judicial proceeding
or otherwise, to challenge or question the validity or enforceability of any
First Lien Obligation or any First Lien Security Document, including this
Agreement, or the validity or enforceability of the priorities, rights or
obligations established by this Agreement.

Section 3.03. Rights as Unsecured Creditors. The Second Lien Agent and the other
Second Lien Secured Parties may, in accordance with the terms of the Second Lien
Loan Documents and applicable law, enforce rights and exercise remedies against
the Borrower and any Guarantor as unsecured creditors; provided that no such
action is otherwise inconsistent with the terms of this Agreement. Nothing in
this Agreement shall prohibit the receipt by the Second Lien Agent or any other
Second Lien Secured Party of the required payments of principal, premium,
interest, fees and other amounts due under the Second Lien Loan Documents so
long as such receipt is not the direct or indirect result of the enforcement or
exercise by the Second Lien Agent or any other Second Lien Secured Party of
rights or remedies as a secured creditor (including any right of setoff) or
enforcement in contravention of this Agreement of any Second Priority Lien
(including any judgment Lien resulting from the exercise of remedies available
to an unsecured creditor).

Section 3.04. Automatic Release of Second Priority Liens.

(a) If, in connection with (i) any Disposition of any Collateral permitted under
the terms of the First Lien Loan Documents or (ii) the enforcement or exercise
of any rights or remedies with respect to the Collateral, including any
Disposition of Collateral, the First Lien Agent, for itself and on behalf of the
other First Lien Secured Parties, (x) releases any of the First Priority Liens,
or (y) releases any Guarantor from its obligations under its guarantee of the
First Lien Obligations (in each case, a “Release”), other than any such Release
granted following the Discharge of First Lien Obligations, then, subject to
Section 3.04(b), the Second Priority Liens on such Collateral, and the
obligations of such Guarantor under its guarantee of the Second Lien
Obligations, shall be automatically, unconditionally and simultaneously
released, and the Second Lien Agent shall, for itself and on behalf of the other
Second Lien Secured Parties, promptly execute and deliver to the First Lien
Agent, the relevant Grantor or such Guarantor such termination statements,
releases and other documents as the First Lien Agent or the relevant Grantor or
Guarantor may reasonably request to effectively confirm such Release; provided
that, in the case of a Disposition of Collateral (other than any such
Disposition in connection with the enforcement or exercise of any rights or
remedies with respect to the Collateral), the Second Priority Liens shall not be
so released if such Disposition is not permitted under the terms of the Second
Lien Credit Agreement.

(b) In the event that the sum of (i) the aggregate principal amount of the
loans, letters of credit and unused revolving credit commitments outstanding
under the First Lien Loan Documents, plus (ii) the Credit Exposure under Hedging
Contracts, at any time is less than 15% of the sum of such amount and the
aggregate principal amount of the loans outstanding under the Second Lien Loan
Documents, then any Release (other than a Release in connection with a
Disposition of Collateral in connection with the enforcement or exercise of any
rights or remedies with respect to the Collateral permitted hereunder) shall
require the consent of the holders of First Lien Obligations and Second Lien
Obligations representing in the aggregate more than 50% of the sum of (i) the
aggregate principal amount of loans, letters of credit and unused revolving
credit commitments outstanding under the First Lien Loan Documents and (ii) the
aggregate principal amount of the loans outstanding under the Second Lien Loan
Documents.

(c) Until the Discharge of First Lien Obligations occurs, the Second Lien Agent,
for itself and on behalf of each other Second Lien Secured Party, hereby
appoints the First Lien Agent, and any officer or agent of the First Lien Agent,
with full power of substitution, as the attorney-in-fact of each

 

11



--------------------------------------------------------------------------------

Second Lien Secured Party for the purpose of carrying out the provisions of this
Section 3.04 and taking any action and executing any instrument that the First
Lien Agent may deem necessary or advisable to accomplish the purposes of this
Section 3.04 (including any endorsements or other instruments of transfer or
release), which appointment is irrevocable and coupled with an interest.

Section 3.05. Automatic Release of First Priority Liens. If, in connection with
a sale of Collateral for fair market value for cash pursuant to enforcement or
exercise of any rights or remedies with respect to such Collateral after the
expiration of the Standstill Period that is permitted in accordance with clause
(A) of the second proviso to Section 3.02(a)(i), the Second Lien Agent, for
itself and on behalf of the other Second Lien Secured Parties, (x) releases any
of the Second Priority Liens, or (y) releases any Guarantor from its obligations
under its guarantee of the Second Lien Obligations (in each case, a “Second Lien
Release”), then upon the closing of such sale the First Lien Agent shall, for
itself and on behalf of the other First Lien Secured Parties, promptly execute
and deliver to the Second Lien Agent such termination statements and releases as
shall be reasonably requested by the Second Lien Agent to release the First
Priority Liens on such Collateral and to release the obligations of such
Guarantor under its guarantee of the First Lien Obligations; provided that so
long as the Discharge of First Lien Obligations has not occurred, the net
proceeds of such sale shall be delivered to the First Lien Agent for the benefit
of the First Lien Secured Parties, and any payments with respect to such Second
Lien Release that are received by the Second Lien Agent or any other Second Lien
Secured Party, shall be segregated and held in trust and forthwith transferred
or paid over to the First Lien Agent for the benefit of the First Lien Secured
Parties, in accordance with Section 4.02.

Section 3.06. Insurance and Condemnation Awards. So long as the Discharge of
First Lien Obligations has not occurred, the First Lien Agent and the other
First Lien Secured Parties shall have the exclusive right, subject to the rights
of the Grantors under the First Lien Loan Documents, to settle and adjust claims
in respect of Collateral under policies of insurance covering Collateral and to
approve any award granted in any condemnation or similar proceeding, or any deed
in lieu of condemnation, in respect of the Collateral. All proceeds of any such
policy and any such award, or any payments with respect to a deed in lieu of
condemnation, shall (a) first, prior to the Discharge of First Lien Obligations
and subject to the rights of the Grantors under the First Lien Loan Documents,
be paid to the First Lien Agent for the benefit of First Lien Secured Parties to
the extent required by the terms of the First Lien Loan Documents, (b) second,
after the Discharge of First Lien Obligations and subject to the rights of the
Grantors under the Second Lien Loan Documents, be paid to the Second Lien Agent
for the benefit of the Second Lien Secured Parties to the extent required by the
terms of the Second Lien Loan Documents, and (c) third, if no Second Lien
Obligations are outstanding, be paid to the owner of the subject property, such
other Person as may be entitled thereto or as a court of competent jurisdiction
may otherwise direct. Until the Discharge of First Lien Obligations has
occurred, if the Second Lien Agent or any other Second Lien Secured Party shall,
at any time, receive any proceeds of any such insurance policy or any such award
or payment, it shall transfer and pay over such proceeds to the First Lien Agent
in accordance with Section 4.02.

Article IV

Payments

Section 4.01. Application of Proceeds. So long as the Discharge of First Lien
Obligations has not occurred, any Collateral or proceeds thereof received by the
First Lien Agent in connection with any Disposition of, or collection on, such
Collateral upon the enforcement or exercise of any right or remedy (including
any right of setoff) shall be applied by the First Lien Agent to the First Lien
Obligations. Upon the Discharge of First Lien Obligations, the First Lien Agent
shall deliver to the Second Lien Agent any remaining Collateral and any proceeds
thereof then held by it in the same form as received, together

 

12



--------------------------------------------------------------------------------

with any necessary endorsements, or as a court of competent jurisdiction may
otherwise direct, to be applied by the Second Lien Agent to the Second Lien
Obligations.

Section 4.02. Payment Over. So long as the Discharge of First Lien Obligations
has not occurred, any Collateral, or any proceeds thereof or payment with
respect thereto (together with assets or proceeds subject to Liens referred to
in the final sentence of Section 2.03), received by the Second Lien Agent or any
other Second Lien Secured Party in connection with any Disposition of, or
collection on, such Collateral upon the enforcement or the exercise of any right
or remedy (including any right of setoff) with respect to the Collateral, or in
connection with any insurance policy claim or any condemnation award (or deed in
lieu of condemnation), shall be segregated and held in trust and forthwith
transferred or paid over to the First Lien Agent for the benefit of the First
Lien Secured Parties in the same form as received, together with any necessary
endorsements, or as a court of competent jurisdiction may otherwise direct.
Until the Discharge of First Lien Obligations occurs, the Second Lien Agent, for
itself and on behalf of each other Second Lien Secured Party, hereby appoints
the First Lien Agent, and any officer or agent of the First Lien Agent, with
full power of substitution, the attorney-in-fact of each Second Lien Secured
Party for the purpose of carrying out the provisions of this Section 4.02 and
taking any action and executing any instrument that the First Lien Agent may
deem necessary or advisable to accomplish the purposes of this Section 4.02,
which appointment is irrevocable and coupled with an interest.

Section 4.03. Certain Agreements with Respect to Unenforceable Liens.
Notwithstanding anything to the contrary contained herein, if in any Insolvency
or Liquidation Proceeding a determination is made that any Lien encumbering any
Collateral is not enforceable for any reason, then the Second Lien Agent and the
Second Lien Secured Parties agree that, any distribution or recovery they may
receive with respect to, or allocable to, the value of the assets intended to
constitute such Collateral or any proceeds thereof shall (for so long as the
Discharge of First Lien Obligations has not occurred) be segregated and held in
trust and forthwith paid over to the First Lien Agent for the benefit of the
First Lien Secured Parties in the same form as received without recourse,
representation or warranty (other than a representation of the Second Lien Agent
that it has not otherwise sold, assigned, transferred or pledged any right,
title or interest in and to such distribution or recovery) but with any
necessary endorsements or as a court of competent jurisdiction may otherwise
direct until such time as the Discharge of First Lien Obligations has occurred.
Until the Discharge of First Lien Obligations occurs, the Second Lien Agent, for
itself and on behalf of each other Second Lien Secured Party, hereby appoints
the First Lien Agent, and any officer or agent of the First Lien Agent, with
full power of substitution, the attorney-in-fact of each Second Lien Secured
Party for the limited purpose of carrying out the provisions of this
Section 4.03 and taking any action and executing any instrument that the First
Lien Agent may deem necessary or advisable to accomplish the purposes of this
Section 4.03, which appointment is irrevocable and coupled with an interest.

Article V

Section 5.01. Bailment for Perfection of Certain Security Interests.

(a) The First Lien Agent agrees that if it shall at any time hold a First
Priority Lien on any Collateral that can be perfected by the possession or
control of such Collateral or of any account in which such Collateral is held,
and if such Collateral or any such account is in fact in the possession or under
the control of the First Lien Agent, or of agents or bailees of the First Lien
Agent (such Collateral being referred to herein as the “Pledged or Controlled
Collateral”), the First Lien Agent shall, solely for the purpose of perfecting
the Second Priority Liens granted under the Second Lien Loan Documents and
subject to the terms and conditions of this Article V, also hold such Pledged or
Controlled Collateral as

 

13



--------------------------------------------------------------------------------

gratuitous bailee for the Second Lien Agent. The First Lien Agent shall not
charge the Second Lien Secured Parties a fee for holding such Collateral as
bailee pursuant hereto.

(b) So long as the Discharge of First Lien Obligations has not occurred, the
First Lien Agent shall be entitled to deal with the Pledged or Controlled
Collateral in accordance with the terms of this Agreement and the other First
Lien Loan Documents as if the Second Priority Liens did not exist. The
obligations and responsibilities of the First Lien Agent to the Second Lien
Agent and the other Second Lien Secured Parties under this Article V shall be
limited solely to holding or controlling the Pledged or Controlled Collateral as
gratuitous bailee in accordance with this Article V. Without limiting the
foregoing, the First Lien Agent shall have no obligation or responsibility to
ensure that any Pledged or Controlled Collateral is genuine or owned by any of
the Grantors. The First Lien Agent acting pursuant to this Article V shall not,
by reason of this Agreement, any other Security Document or any other document,
have a fiduciary relationship in respect of any other First Lien Secured Party,
the Second Lien Agent or any other Second Lien Secured Party.

(c) Upon the Discharge of First Lien Obligations, the First Lien Agent shall
transfer the possession and control of the Pledged or Controlled Collateral,
together with any necessary endorsements but without recourse or warranty,
(i) if the Second Lien Obligations are outstanding at such time, to the Second
Lien Agent, and (ii) if no Second Lien Obligations are outstanding at such time,
to the applicable Grantor or to whomever shall be entitled thereto, in each case
so as to allow such Person to obtain possession and control of such Pledged or
Controlled Collateral. In connection with any transfer under clause (i) of the
immediately preceding sentence, subject to the provisions of Section 5.01(d),
the First Lien Agent agrees to take all actions in its power as shall be
reasonably requested by the Second Lien Agent to permit the Second Lien Agent to
obtain, for the benefit of the Second Lien Secured Parties, a first priority
security interest in the Pledged or Controlled Collateral.

(d) The First Lien Agent shall not be required to take any such action requested
by the Second Lien Agent that the First Lien Agent in good faith believes
exposes it to personal liability for expenses or other amounts unless the First
Lien Agent receives an indemnity satisfactory to it from the Second Lien Agent
or Second Lien Secured Parties with respect to such action.

Article VI

Insolvency or Liquidation Proceedings

Section 6.01. Finance and Sale Matters.

(a) Until the Discharge of First Lien Obligations has occurred, the Second Lien
Agent, for itself and on behalf of the other Second Lien Secured Parties, agrees
that, in the event of any Insolvency or Liquidation Proceeding, the Second Lien
Secured Parties:

(i) will not oppose or object to the use of any Collateral constituting cash
collateral under Section 363 of the Bankruptcy Code, or any comparable provision
of any other Bankruptcy Law, unless the First Lien Secured Parties, or a
representative authorized by the First Lien Secured Parties, shall oppose or
object to such use of cash collateral;

(ii) will not oppose or object to any post-petition financing, whether provided
by the First Lien Secured Parties or any other Person, under Section 364 of the
Bankruptcy Code, or any comparable provision of any other Bankruptcy Law (a “DIP
Financing”), or the Liens securing

 

14



--------------------------------------------------------------------------------

any DIP Financing (“DIP Financing Liens”), unless the First Lien Secured
Parties, or a representative authorized by the First Lien Secured Parties, shall
then oppose or object to such DIP Financing or such DIP Financing Liens, and, to
the extent that such DIP Financing Liens are senior to, or rank pari passu with,
the First Priority Liens, the Second Lien Agent will, for itself and on behalf
of the other Second Lien Secured Parties, subordinate the Second Priority Liens
to the First Priority Liens and the DIP Financing Liens on the terms of this
Agreement; provided that the foregoing shall not prevent the Second Lien Secured
Parties from proposing any other DIP Financing to any Grantors or to a court of
competent jurisdiction;

(iii) except to the extent permitted by paragraph (b) of this Section 6.01, in
connection with the use of cash collateral as described in clause (i) above or a
DIP Financing, will not request adequate protection or any other relief in
connection with such use of cash collateral, DIP Financing or DIP Financing
Liens; and

(iv) will not oppose or object to any Disposition of any Collateral free and
clear of the Second Priority Liens or other claims under Section 363 of the
Bankruptcy Code, or any comparable provision of any other Bankruptcy Law, if the
First Lien Secured Parties, or a representative authorized by the First Lien
Secured Parties, shall consent to such Disposition.

(b) The Second Lien Agent, for itself and on behalf of the other Second Lien
Secured Parties, agrees that no Second Lien Secured Party shall contest, or
support any other Person in contesting, (i) any request by the First Lien Agent
or any other First Lien Secured Party for adequate protection or (ii) any
objection, based on a claim of a lack of adequate protection, by the First Lien
Agent or any other First Lien Secured Party to any motion, relief, action or
proceeding. Notwithstanding the immediately preceding sentence, if, in
connection with any DIP Financing or use of cash collateral, (A) any First Lien
Secured Party is granted adequate protection in the form of a Lien on additional
collateral, the Second Lien Agent may, for itself and on behalf of the other
Second Lien Secured Parties, seek or request adequate protection in the form of
a Lien on such additional collateral, which Lien will be subordinated to the
First Priority Liens and DIP Financing Liens on the same basis as the other
Second Priority Liens are subordinated to the First Priority Liens under this
Agreement, and will not seek or request, and will not accept, adequate
protection in any other form that has not been granted to the First Lien Agent
or any other First Lien Secured Party, or (B) any Second Lien Secured Party is
granted adequate protection in the form of a Lien on additional collateral, the
First Lien Agent shall, for itself and on behalf of the other First Lien Secured
Parties, be granted adequate protection in the form of a Lien on such additional
collateral that is senior to such Second Priority Lien as security for the First
Lien Obligations.

(c) Notwithstanding the foregoing, the applicable provisions of Section 6.01(a)
and (b) shall only be binding on the Second Lien Secured Parties with respect to
any DIP Financing to the extent the amount of such DIP Financing does not exceed
the sum of (i) to the extent Refinanced in connection with, and included as part
of, such DIP Financing, the aggregate principal amount of the pre-petition First
Lien Obligations, (ii) the pre-petition unused portion of the Borrowing Base and
(iii) an amount equal to 20% of the sum of clauses (i) and (ii).

Section 6.02. Relief from the Automatic Stay. The Second Lien Agent, for itself
and on behalf of the other Second Lien Secured Parties, agrees that, so long as
the Discharge of First Lien Obligations has not occurred, no Second Lien Secured
Party shall, without the prior written consent of the First Lien Agent, seek or
request relief from or modification of the automatic stay or any other stay in
any Insolvency or Liquidation Proceeding in respect of any part of the
Collateral, any proceeds thereof or any Second Priority Lien.

 

15



--------------------------------------------------------------------------------

Section 6.03. Reorganization Securities. If, in any Insolvency or Liquidation
Proceeding, debt obligations of the reorganized debtor secured by Liens upon any
property of the reorganized debtor are distributed, pursuant to a plan of
reorganization or similar dispositive restructuring plan, on account of both the
First Lien Obligations and the Second Lien Obligations, then, to the extent the
debt obligations distributed on account of the First Lien Obligations and on
account of the Second Lien Obligations are secured by Liens upon the same assets
or property, the provisions of this Agreement will survive the distribution of
such debt obligations pursuant to such plan and will apply with like effect to
the Liens securing such debt obligations.

Section 6.04. Post-Petition Interest.

(a) The Second Lien Agent, for itself and on behalf of the other Second Lien
Secured Parties, agrees that no Second Lien Secured Party shall oppose or seek
to challenge any claim by the First Lien Agent or any other First Lien Secured
Party for allowance in any Insolvency or Liquidation Proceeding of First Lien
Obligations consisting of post-petition interest, fees or expenses to the extent
of the value of the First Priority Liens (it being understood and agreed that
such value shall be determined without regard to the existence of the Second
Priority Liens on the Collateral).

(b) The First Lien Agent, for itself and on behalf of the other First Lien
Secured Parties, agrees that no First Lien Secured Party shall oppose or seek to
challenge any claim by the Second Lien Agent or any other Second Lien Secured
Party for allowance in any Insolvency or Liquidation Proceeding of Second Lien
Obligations consisting of post-petition interest, fees or expenses to the extent
of the value of the Second Priority Liens (it being understood and agreed that
such value shall be determined taking into account the First Priority Liens on
the Collateral).

Section 6.05. Certain Waivers by the Second Lien Secured Parties. The Second
Lien Agent, for itself and on behalf of the other Second Lien Secured Parties,
waives any claim any Second Lien Secured Party may hereafter have against any
First Lien Secured Party arising out of (a) the election by any First Lien
Secured Party of the application of Section 1111(b)(2) of the Bankruptcy Code,
or any comparable provision of any other Bankruptcy Law, or (b) any use of cash
collateral or financing arrangement, or any grant of a security interest in the
Collateral, in any Insolvency or Liquidation Proceeding.

Section 6.06. Certain Voting Matters. Each of the First Lien Agent, on behalf of
the First Lien Secured Parties, and the Second Lien Agent, on behalf of the
Second Lien Secured Parties, agrees that, without the written consent of the
other, it will not seek to vote with the other as a single class in connection
with any plan of reorganization in any Insolvency or Liquidation Proceeding.
Except as provided in this Section 6.06, nothing in this Agreement is intended,
or shall be construed, to limit the ability of the Second Lien Agent or the
Second Lien Secured Parties to vote on any plan of reorganization.

Article VII

Other Agreements

Section 7.01. Matters Relating to Loan Documents.

(a) The First Lien Loan Documents may be amended, restated, supplemented or
otherwise modified in accordance with their terms, and the Indebtedness under
the First Lien Credit Agreement may be Refinanced, in each case, without the
consent of any Second Lien Secured Party; provided, however,

 

16



--------------------------------------------------------------------------------

that, without the consent of the Second Lien Required Lenders, no such
amendment, restatement, supplement, modification or Refinancing (or successive
amendments, restatements, supplements, modifications or Refinancings) shall
(i) contravene any provision of this Agreement, (ii) result in the sum of
(A) the aggregate principal amount of all loans (which includes unreimbursed
letter of credit obligations outstanding under the First Lien Loan Documents) at
such time, plus (B) the unused portion of the Borrowing Base at such time,
exceeding 120% of the then applicable Borrowing Base, determined by giving pro
forma effect to any increase resulting from the acquisition or other addition of
properties proposed to be consummated pursuant to such amendment, restatement,
supplement, modification or Refinancing, (iii) increase the “Applicable
Percentage” or similar component of the interest rate under the First Lien Loan
Documents by more than 300 basis points above the maximum amount thereof on the
date hereof (assuming a borrowing of 100% of the available Borrowing Base)
(excluding increases resulting from the accrual of interest at the default
rate), or (iv) extend the scheduled maturity date of the Indebtedness under the
First Lien Credit Agreement or any Refinancing thereof beyond the scheduled
maturity of the Indebtedness under the Second Lien Credit Agreement; and
provided further that the holders of the Indebtedness resulting from any such
Refinancing, or a duly authorized agent on their behalf, agree in writing to be
bound by the terms of this Agreement.

(b) Without the prior written consent of the First Lien Required Lenders, no
Second Lien Loan Document may be amended, restated, supplemented or otherwise
modified, or entered into, or Refinanced to the extent such amendment,
restatement, supplement or modification, or the terms of such new Second Lien
Loan Document, or such Refinancing would (i) contravene the provisions of this
Agreement, (ii) result in the aggregate principal amount of Obligations
outstanding under the Second Lien Loan Documents (as so amended, restated,
supplemented, modified or Refinanced) exceeding the principal amount of
Obligations immediately prior to such amendment, restatement, supplemented,
modification or Refinancing, (iii) increase the “Applicable Percentage” or
similar component of the interest rate under the Second Lien Loan Documents by
more than 300 basis points (excluding increases resulting from the accrual of
interest at the default rate), (iv) increase the 2% additional margin of
interest that becomes due in connection with a default, (v) change to earlier
dates any scheduled dates for payment of principal or of interest on
Indebtedness under the Second Lien Loan Documents, (vi) change any default or
event of default provisions set forth in the Second Lien Loan Documents in a
manner adverse to the First Lien Secured Parties, (vii) change the redemption,
prepayment, repurchase, tender or defeasance provisions set forth in the Second
Lien Loan Documents in a manner that would require a redemption, prepayment,
repurchase, tender or defeasance not required pursuant to the terms of the
Second Lien Loan Documents as of the date hereof or in a manner otherwise
adverse to First Lien Secured Parties, (viii) add to the Second Lien Collateral
other than as specifically provided by this Agreement, (ix) modify any financial
covenant or negative covenant to make it more restrictive, or (x) otherwise
materially increase the obligations of the Borrower or the other Loan Parties
thereunder or confer additional rights on the Second Lien Secured Parties in a
manner adverse to the First Lien Secured Parties. As an intercreditor agreement
only and without prejudice to any rights of the First Lien Lenders under the
First Lien Credit Agreement (including any covenants therein that may restrict
such Refinancings), Indebtedness under the Second Lien Loan Documents may be
Refinanced if (A) the terms and conditions of such Refinancing Indebtedness are
no less favorable in the aggregate to the Borrower and the other Loan Parties
thereunder and to the First Lien Secured Parties than the terms and conditions
of the Indebtedness then outstanding under the Second Lien Credit Agreement,
(B) the final maturity and the average life to maturity of such Refinancing
Indebtedness is at least equal to that of the Indebtedness then outstanding
under the Second Lien Credit Agreement and (C) if such Refinancing Indebtedness
is secured, the holders of such Refinancing Indebtedness, or a duly authorized
agent on their behalf, agree in writing to be bound by the terms of this
Agreement.

(c) Each of the Borrower and the Second Lien Agent agrees that the Second Lien
Credit Agreement and each Second Lien Security Document shall contain the
applicable provisions set forth on

 

17



--------------------------------------------------------------------------------

Annex I hereto, or similar provisions approved by the First Lien Agent, which
approval shall not be unreasonably withheld or delayed. Each of the Borrower and
the Second Lien Agent further agrees that each Second Lien Mortgage covering any
Collateral shall contain such other language as the First Lien Agent may
reasonably request to reflect the subordination of such Second Lien Mortgage to
the First Lien Security Document covering such Collateral pursuant to this
Agreement.

(d) In the event that the First Lien Agent or the other First Lien Secured
Parties and the relevant Grantor enter into any amendment, modification, waiver
or consent in respect of any of the First Lien Security Documents (other than
this Agreement), then such amendment, modification, waiver or consent shall
apply automatically to any comparable provisions of the applicable Comparable
Second Lien Security Document, in each case, without the consent of any Second
Lien Secured Party and without any action by the Second Lien Agent, the Borrower
or any other Grantor; provided, that (i) no such amendment, modification, waiver
or consent shall (A) remove assets subject to the Second Priority Liens or
release any such Liens, except to the extent that such release is permitted or
required by Section 3.04 and provided that there is a concurrent release of the
corresponding First Priority Liens, (B) amend, modify or otherwise affect the
rights or duties of the Second Lien Agent without its prior written consent or
(C) permit Liens on the Collateral (other than DIP Financing Liens) which are
not permitted under the terms of the Second Lien Loan Documents and (ii) notice
of such amendment, modification waiver or consent shall have been given to the
Second Lien Agent no later than the tenth Business Day following the effective
date of such amendment, modification, waiver or consent.

Section 7.02. Effect of Refinancing of Indebtedness under First Lien Loan
Documents. If, substantially contemporaneously with the Discharge of First Lien
Obligations, the Borrower Refinances Indebtedness outstanding under the First
Lien Loan Documents and provided that (a) such Refinancing is permitted hereby
and (b) the Borrower gives to the Second Lien Agent written notice (the
“Refinancing Notice”) electing the application of the provisions of this
Section 7.02 to such Refinancing Indebtedness, then (i) such Discharge of First
Lien Obligations shall automatically be deemed not to have occurred for all
purposes of this Agreement, (ii) such Refinancing Indebtedness and all other
obligations under the loan documents evidencing such Indebtedness (the “New
First Lien Obligations”) shall automatically be treated as First Lien
Obligations for all purposes of this Agreement, including for purposes of the
Lien priorities and rights in respect of Collateral set forth herein, (iii) the
credit agreement and the other loan documents evidencing such Refinancing
Indebtedness (the “New First Lien Loan Documents”) shall automatically be
treated as the First Lien Credit Agreement and the First Lien Loan Documents
and, in the case of New First Lien Loan Documents that are security documents,
as the First Lien Security Documents for all purposes of this Agreement,
(iv) the collateral agent under the New First Lien Loan Documents (the “New
First Lien Agent”) shall be deemed to be the First Lien Agent for all purposes
of this Agreement and (v) the lenders under the New First Lien Loan Documents
shall be deemed to be the First Lien Lenders for all purposes of this Agreement.
Upon receipt of a Refinancing Notice, which notice shall include the identity of
the New First Lien Agent, the Second Lien Agent shall promptly enter into such
documents and agreements (including amendments or supplements to this Agreement)
as the Borrower or such New First Lien Agent may reasonably request in order to
provide to the New First Lien Agent the rights and powers contemplated hereby,
in each case consistent in all material respects with the terms of this
Agreement. The Borrower shall cause the agreement, document or instrument
pursuant to which the New First Lien Agent is appointed to provide that the New
First Lien Agent agrees to be bound by the terms of this Agreement. In
furtherance of Section 2.03, if the New First Lien Obligations are secured by
assets of the Grantors that do not also secure the Second Lien Obligations, the
applicable Grantors shall promptly grant a Second Priority Lien on such assets
to secure the Second Lien Obligations.

 

18



--------------------------------------------------------------------------------

Section 7.03. No Waiver by First Lien Secured Parties. Other than with respect
to the Second Lien Permitted Actions, nothing contained herein shall prohibit or
in any way limit the First Lien Agent or any other First Lien Secured Party from
opposing, challenging or objecting to, in any Insolvency or Liquidation
Proceeding or otherwise, any action taken, or any claim made, by the Second Lien
Agent or any other Second Lien Secured Party, including any request by the
Second Lien Agent or any other Second Lien Secured Party for adequate protection
or any exercise by the Second Lien Agent or any other Second Lien Secured Party
of any of its rights and remedies under the Second Lien Loan Documents or
otherwise.

Section 7.04. Reinstatement. If, in any Insolvency or Liquidation Proceeding or
otherwise, all or part of any payment with respect to the First Lien Obligations
previously made shall be rescinded for any reason whatsoever, then the First
Lien Obligations shall be reinstated to the extent of the amount so rescinded
and, if theretofore terminated, this Agreement shall be reinstated in full force
and effect and such prior termination shall not diminish, release, discharge,
impair or otherwise affect the Lien priorities and the relative rights and
obligations of the First Lien Secured Parties and the Second Lien Secured
Parties provided for herein.

Section 7.05. Further Assurances. Each of the First Lien Agent, for itself and
on behalf of the other First Lien Secured Parties, and the Second Lien Agent,
for itself and on behalf of the other Second Lien Secured Parties, and each
Grantor party hereto, for itself and on behalf of its subsidiaries, agrees that
it will execute, or will cause to be executed, any and all further documents,
agreements and instruments, and take all such further actions, as may be
required under any applicable law, or which the First Lien Agent or the Second
Lien Agent may reasonably request, to effectuate the terms of this Agreement,
including the relative Lien priorities provided for herein.

Article VIII

Representations and Warranties

Section 8.01. Representations and Warranties of Each Party. Each party hereto
represents and warrants to the other parties hereto as follows:

(a) Such party is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization and has all requisite power and
authority to execute and deliver this Agreement and perform its obligations
hereunder.

(b) This Agreement has been duly executed and delivered by such party and
constitutes a legal, valid and binding obligation of such party, enforceable in
accordance with its terms.

(c) The execution, delivery and performance by such party of this Agreement
(i) do not require any consent or approval of, registration or filing with or
any other action by any Governmental Authority and (ii) will not violate any
provision of law, statute, rule or regulation, or of the certificate or articles
of incorporation or other constitutive documents or by-laws of such party or any
order of any Governmental Authority or any provision of any indenture, agreement
or other instrument binding upon such party.

Section 8.02. Representations and Warranties of Each Collateral Agent. Each
Collateral Agent represents and warrants to the other parties hereto that it has
been authorized by the Lenders under and as defined in the First Lien Credit
Agreement or the Second Lien Credit Agreement, as applicable, to enter into this
Agreement.

 

19



--------------------------------------------------------------------------------

Article IX

No Reliance; No Liability; Obligations Absolute

Section 9.01. No Reliance; Information. Each Collateral Agent, for itself and on
behalf of the applicable other Secured Parties, acknowledges that (a) it and
such Secured Parties have, independently and without reliance upon, in the case
of the First Lien Secured Parties, any Second Lien Secured Party and, in the
case of the Second Lien Secured Parties, any First Lien Secured Party, and based
on such documents and information as they have deemed appropriate, made their
own credit analysis and decision to enter into the Loan Documents to which they
are party and (b) it and such Secured Parties will, independently and without
reliance upon, in the case of the First Lien Secured Parties, any Second Lien
Secured Party and, in the case of the Second Lien Secured Parties, any First
Lien Secured Party, and based on such documents and information as they shall
from time to time deem appropriate, continue to make their own credit decision
in taking or not taking any action under this Agreement or any other Loan
Document to which they are party. The First Lien Secured Parties and the Second
Lien Secured Parties shall have no duty to disclose to any Second Lien Secured
Party or to any First Lien Secured Party, respectively, any information relating
to the Borrower or any of the Subsidiaries, or any other circumstance bearing
upon the risk of nonpayment of any of the First Lien Obligations or the Second
Lien Obligations, as the case may be, that is known or becomes known to any of
them or any of their Affiliates. In the event any First Lien Secured Party or
any Second Lien Secured Party, in its sole discretion, undertakes at any time or
from time to time to provide any such information to, respectively, any Second
Lien Secured Party or any First Lien Secured Party, it shall be under no
obligation (i) to make, and shall not make or be deemed to have made, any
express or implied representation or warranty, including with respect to the
accuracy, completeness, truthfulness or validity of the information so provided,
(ii) to provide any additional information or to provide any such information on
any subsequent occasion or (iii) to undertake any investigation.

Section 9.02. No Warranties or Liability.

(a) The First Lien Agent, for itself and on behalf of the other First Lien
Secured Parties, acknowledges and agrees that, except for the representations
and warranties set forth in Article VIII, neither the Second Lien Agent nor any
other Second Lien Secured Party has made any express or implied representation
or warranty, including with respect to the execution, validity, legality,
completeness, collectability or enforceability of any of the Second Lien Loan
Documents, the ownership of any Collateral or the perfection or priority of any
Liens thereon. The Second Lien Agent, for itself and on behalf of the other
Second Lien Secured Parties, acknowledges and agrees that, except for the
representations and warranties set forth in Article VIII, neither the First Lien
Agent nor any other First Lien Secured Party has made any express or implied
representation or warranty, including with respect to the execution, validity,
legality, completeness, collectability or enforceability of any of the First
Lien Loan Documents, the ownership of any Collateral or the perfection or
priority of any Liens thereon.

(b) The Second Lien Agent and the other Second Lien Secured Parties shall have
no express or implied duty to the First Lien Agent or any other First Lien
Secured Party, and the First Lien Agent and the other First Lien Secured Parties
shall have no express or implied duty to the Second Lien Agent or any other
Second Lien Secured Party, to act or refrain from acting in a manner which
allows, or results in, the occurrence or continuance of a default or an event of
default under any First Lien Loan Document and any Second Lien Loan Document
(other than, in each case, this Agreement), regardless of any knowledge thereof
which they may have or be charged with.

 

20



--------------------------------------------------------------------------------

(c) The Second Lien Agent, for itself and on behalf of the other Second Lien
Secured Parties, agrees no First Lien Secured Party shall have any liability to
the Second Lien Agent or any other Second Lien Secured Party, and hereby waives
any claim against any First Lien Secured Party, arising out of any and all
actions which the First Lien Agent or the other First Lien Secured Parties may
take or permit or omit to take with respect to (i) the First Lien Loan Documents
(other than this Agreement), (ii) the collection of the First Lien Obligations
or (iii) the maintenance of, the preservation of, the foreclosure upon or the
Disposition of any Collateral.

Section 9.03. Obligations Absolute. The Lien priorities provided for herein and
the respective rights, interests, agreements and obligations hereunder of the
First Lien Agent and the other First Lien Secured Parties and the Second Lien
Agent and the other Second Lien Secured Parties shall remain in full force and
effect irrespective of:

(a) any lack of validity or enforceability of any Loan Document;

(b) any change in the time, place or manner of payment of, or in any other term
of (including, subject to the limitations set forth in Section 7.01(a), the
Refinancing of), all or any portion of the First Lien Obligations, it being
specifically acknowledged that a portion of the First Lien Obligations consists
or may consist of Indebtedness that is revolving in nature, and the amount
thereof that may be outstanding at any time or from time to time may be
increased or reduced and subsequently reborrowed;

(c) any change in the time, place or manner of payment of, or, subject to the
limitations set forth in Section 7.01(a), in any other term of, all or any
portion of the Second Lien Obligations;

(d) any amendment, waiver or other modification, whether by course of conduct or
otherwise, of any Loan Document;

(e) the securing of any First Lien Obligations or Second Lien Obligations with
any additional collateral or Guarantees, or any exchange, release, voiding,
avoidance or non-perfection of any security interest in any Collateral or any
other collateral or any release of any Guarantee securing any First Lien
Obligations or Second Lien Obligations; or

(f) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, the Borrower or any other Loan Party in respect of the
First Lien Obligations or this Agreement, or any of the Second Lien Secured
Parties in respect of this Agreement.

Article X

Miscellaneous

Section 10.01. Notices. Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax, as follows:

(a) if to the Borrower or any other Grantor, to it at 717 Texas Ave., Suite
2900, Houston, TX 77002, Attention of E. Joseph Grady (Fax No. (713) 236-7474);

(b) if to the First Lien Agent at Wells Fargo Bank, National Association, 1000
Louisiana St., Houston, TX 77002, Attn: Agency Group (Fax No. (713) 739-1081);
and

 

21



--------------------------------------------------------------------------------

(c) if to the Second Lien Agent, to Barclays Bank PLC, at 745 Seventh Avenue,
New York, NY 10019, Attention of Barclays Agency Operations (Fax No.
(917) 522-0569), Vanessa Kurbatskiy (Fax No. (212) 526-5115) and Michael Mozer
(Fax No. (212) 526-5115).

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date five Business Days after dispatch by certified or registered mail
if mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 10.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 10.01.
As agreed to between the Borrower and any Collateral Agent from time to time,
notices and other communications may also be delivered by e-mail to the e-mail
address of a representative of the applicable Person provided from time to time
by such Person.

Section 10.02. Conflicts. In the event of any conflict or inconsistency between
the provisions of this Agreement and the provisions of the other Loan Documents,
the provisions of this Agreement shall control.

Section 10.03. Effectiveness; Survival. This Agreement shall become effective
when executed and delivered by the parties hereto. All covenants, agreements,
representations and warranties made by any party in this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement. The terms of this
Agreement shall survive, and shall continue in full force and effect, in any
Insolvency or Liquidation Proceeding. The Second Lien Agent, for itself and on
behalf of the other Second Lien Secured Parties, hereby waives any and all
rights the Second Lien Secured Parties may now or hereafter have under
applicable law to revoke this Agreement or any of the provisions of this
Agreement.

Section 10.04. Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

Section 10.05. Amendments; Waivers.

(a) No failure or delay on the part of any party hereto in exercising any power
or right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 10.05, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the First Lien Agent and the Second Lien Agent; provided that no such
agreement shall amend, modify or otherwise affect the rights or obligations of
any Grantor without such Person’s prior written consent.

 

22



--------------------------------------------------------------------------------

Section 10.06. Subrogation. The Second Lien Agent, for itself and on behalf of
the other Second Lien Secured Parties, hereby waives any rights of subrogation
it or they may acquire as a result of any payment hereunder until the Discharge
of First Lien Obligations has occurred; provided, however, that, as between the
Borrower and the other Grantors, on the one hand, and the Second Lien Secured
Parties, on the other hand, any such payment that is paid over to the First Lien
Agent pursuant to this Agreement shall be deemed not to reduce any of the Second
Lien Obligations unless and until the Discharge of First Lien Obligations shall
have occurred and the First Lien Agent delivers any such payment to the Second
Lien Agent.

Section 10.07. Applicable Law; Jurisdiction; Consent to Service of Process.

(a) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK. THE INTERNAL LAW OF THE STATE OF NEW YORK WILL
GOVERN AND BE USED TO CONSTRUE THIS AGREEMENT WITHOUT GIVING EFFECT TO
APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined only in such New York State court or, to the extent permitted by law,
in such Federal court. Each party hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any New York State court or in
any such Federal court. Each party hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

Section 10.08. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.08.

 

23



--------------------------------------------------------------------------------

Section 10.09. Parties in Interest. This provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, as well as the other First Lien Secured Parties and
Second Lien Secured Parties, all of whom are intended to be bound by, and to be
third party beneficiaries of, this Agreement. No other Person shall have or be
entitled to assert rights or benefits hereunder.

Section 10.10. Specific Performance. Each Collateral Agent may demand specific
performance of this Agreement and, on behalf of itself and the respective other
Secured Parties, hereby irrevocably waives any defense based on the adequacy of
a remedy at law and any other defense that might be asserted to bar the remedy
of specific performance in any action which may be brought by the respective
Secured Parties.

Section 10.11. Headings. Article and Section headings used herein and the Table
of Contents hereto are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 10.12. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 10.03.
Delivery of an executed signature page to this Agreement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement.

Section 10.13. Provisions Solely to Define Relative Rights. The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the First Lien Secured Parties, on the one hand, and the
Second Lien Secured Parties, on the other hand. None of the Borrower, any other
Grantor, any Guarantor or any other creditor thereof shall have any rights or
obligations, except as expressly provided in this Agreement, hereunder and none
of the Borrower, any other Grantor or any Guarantor may rely on the terms
hereof. Nothing in this Agreement is intended to or shall impair the obligations
of the Borrower or any other Grantor or any Guarantor, which are absolute and
unconditional, to pay the First Lien Obligations and the Second Lien Obligations
as and when the same shall become due and payable in accordance with their
terms.

[Remainder of this page intentionally left blank]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  CRIMSON EXPLORATION INC.     By   /s/ E. Joseph Grady       E. Joseph Grady  
    Senior Vice President and       Chief Financial Officer

 

  CRIMSON EXPLORATION OPERATING, INC.     By   /s/ E. Joseph Grady       E.
Joseph Grady       Senior Vice President and       Chief Financial Officer

[Signatures continued on next page]

 

Signature Page to Intercreditor Agreement



--------------------------------------------------------------------------------

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as First Lien Agent

    By   /s/ Shiloh Davila       Shiloh Davila       Assistant Vice President

[Signatures continued on next page]

 

Signature Page to Intercreditor Agreement



--------------------------------------------------------------------------------

 

  BARCLAYS BANK PLC, as Second Lien Agent     By   Ann E. Sutton       Name: Ann
E. Sutton       Title: Director

 

Signature Page to Intercreditor Agreement



--------------------------------------------------------------------------------

ANNEX I

Provision for the Second Lien Credit Agreement

“Reference is made to the Intercreditor Agreement dated as of December 27, 2010
(as amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), among the Borrower, the Subsidiaries of the Borrower
party thereto, Wells Fargo Bank, National Association, as First Lien Agent (as
defined therein), and Barclays Bank PLC, as Second Lien Agent (as defined
therein). Each Lender hereunder (a) acknowledges that it has received a copy of
the Intercreditor Agreement, (b) consents to the subordination of Liens provided
for in the Intercreditor Agreement, (c) agrees that it will be bound by and will
take no actions contrary to the provisions of the Intercreditor Agreement and
(d) authorizes and instructs the Collateral Agent to enter into the
Intercreditor Agreement as Collateral Agent and on behalf of such Lender. The
foregoing provisions are intended as an inducement to the lenders under the
First Lien Credit Agreement to permit the incurrence of Indebtedness under the
Second Lien Credit Agreement and to extend credit to the Borrower and such
lenders are intended third party beneficiaries of such provisions.”

Provision for the Second Lien Security Documents

“Reference is made to the Intercreditor Agreement dated as of December 27, 2010
(as amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), among the Borrower, the Subsidiaries of the Borrower
party thereto, Wells Fargo Bank, National Association, as First Lien Agent (as
defined therein), and Barclays Bank PLC, as Second Lien Agent (as defined
therein). Notwithstanding anything herein to the contrary, (a) subject to the
terms of the Intercreditor Agreement, the lien and security interest created by
this [mortgage/security or pledge agreement] on the property described herein is
junior and subordinate to the lien and security interest on such property
created by any mortgage, deed of trust, security agreement or similar instrument
now or hereafter granted for the benefit of Wells Fargo Bank, National
Association, as agent for the “Lenders” under the [First Lien Credit Agreement]
and its successors and assigns, in such property, in accordance with the
provisions of the Intercreditor Agreement, and (b) the exercise of any right or
remedy by the [Trustee] [Collateral Agent] [Agent] and the other Secured Parties
hereunder are subject to the provisions of the Intercreditor Agreement. In the
event of any conflict or inconsistency between the provisions of the
Intercreditor Agreement and this Agreement, the provisions of the Intercreditor
Agreement shall control.”

 

Annex I to

Intercreditor Agreement